Case 2:19-cv-00704-KD-B Document5 Filed 10/01/19 Pagelof2 PagelD #: 80

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
NORTHERN DIVISION
PERSONAL TOUCH BY J. R. RIVAS, INC.
Plaintiff,
2:19-cv-00704-K D-M

V.

REDWOOD FIRE AND CASUALTY
INSURANCE COMPANY,

§

§

§

§

§

§

§

§

§

Defendant. §

DISCLOSURE STATEMENT

COMES NOW the Plaintiff, Personal Touch by J. R. Rivas, Inc., and pursuant to the Order

of this Court, makes the following disclosure concerning parent companies, subsidiaries, partners,

limited liability entity members and managers, trustees, affiliates, or similarly related individuals
or entities reportable under the provisions of the S.D. Ala. Civ. L.R. 7.1:

This Plaintiff is an Alabama corporation, and is solely owned by J. R. Rivas, a resident of

Marengo County, Alabama.

RESPECTFULLY submitted this, the 1*' day of October, 2019.

=

 
 

 

WOODFORM W. DINNING, JR. i
ASB-89704D52W
LLOYD & DINNING, L.L.C.

Post Office Drawer 740

501 North Walnut Avenue

Demopolis, Alabama 36732

Telephone: (334) 289-0556

Facsimile: (334) 289-5506
wwdjra@ldlle.com

Attorney for the Plaintiff
Case 2:19-cv-00704-KD-B Document5 Filed 10/01/19 Page2of2 PagelD#: 81

CERTIFICATE OF SERVICE
I, certify that on this, the 1*' day of October, 2019, I served the foregoing upon counsel for
the Defendants by sending the same via U.S. Mail, postage prepaid, and by electronic mail to:

Connie Ray Stockham, Esq.
Hanna M. Thrasher, Esq.
Stockham, Cooper & Potts, P.C. :
505 North 20" Street, Suite 1111 pro My
Birmingham, Alabama 35203 wer ‘

 

WOODFORD W. DINNING, JR.
